DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Drawings
The drawings were received on 12/23/19.  These drawings are acknowledged.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nonaka et al. (US 2010/0289994) in view of Wang (US 2016/0300520).
Consider claim 11, Nonaka et al. disclose a special-shaped display screen, comprising:

a second display area (rectangular region) including a second boundary and a second pixel area (the rectangular region has a second boundary), wherein the second boundary and the first boundary define an effective display area of the special-shaped display screen (the boundaries of the two regions define the effective display area);
wherein the first pixel area is formed by splicing a plurality of triangular pixel units (see figure 12, the first area includes a plurality of triangles) [0079-0084].
However, Nonaka does not explicitly disclose that the plurality of triangular pixel units are arranged alternatively in a face-up configuration and a reversed configuration.  Nonaka and Wang are related as image display devices with triangular pixels units.  Wang discloses (e.g. figure 6) a plurality of triangular pixel units are arranged alternatively in a face-up configuration and a reversed configuration (see figure 6, the pixel units have face-up and reversed configurations) [0038-0039].  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the instant invention to modify the triangular pixels of Nonaka, to have the arrangement as taught by Wang, in order to have homogeneous color mixing to improve the display quality.
Consider claim 12, the modified Nonaka reference discloses a special-shaped display screen, wherein any one of the triangular pixel units comprises a first color triangular sub-pixel unit, a second color triangular sub-pixel unit, a third color triangular sub-pixel unit, and a fourth color triangular sub-pixel unit, and the triangular sub-pixel 
Consider claim 13, the modified Nonaka reference discloses a special-shaped display screen, wherein the first color triangular sub-pixel unit, the second color triangular sub-pixel unit, the third color triangular sub-pixel unit, and the fourth color triangular sub-pixel unit have a same size (see figure 6 of Wang, the triangular sub-pixels have a same size), and the second color triangular sub-pixel unit is disposed in a reversed configuration (see figure 6 of Wang, sub-pixels of four colors are utilized to form the triangular pixel units, wherein one of the sub-pixels is reversed) [0038-0039 of Wang].
Consider claim 14, the modified Nonaka reference discloses a special-shaped display screen, wherein the second color triangular sub-pixel unit and the fourth color triangular sub-pixel unit have luminescent color, (one is a blue triangular sub-pixel unit), and the first color triangular sub-pixel unit and the third color triangular sub-pixel unit are respectively a red triangular sub-pixel unit and a green triangular sub-pixel unit (the triangular sub-pixels can have colors of blue, red and green) [0038-0039].  However, the modified Nonaka reference does not explicitly disclose that the second and fourth sub-pixel units have a same luminescent color.  Although the modified Nonaka reference does not explicitly disclose that the second and fourth sub-pixels are the same color, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the instant invention that the colors could be the same since varying the colors of the sub-pixels is disclosed and there are a finite potential ways in which the colors Pfizer, Inc. v. Apotex, Inc. (480 F.3d 1348, 82 USPQ2d 1321 (Fed. Cir. 2007) and KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).  Further a person of ordinary skill in the art would have been motivated to modify the second and fourth sub-pixels to both be blue in order to utilize routine experimentation to determine which configuration of sub-pixel colors produces the optimum or desired display quality.
Claims 1-10, 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nonaka et al. (US 2010/0289994) in view of Wang (US 2016/0300520) and Miyake (US 2015/0076473).
Consider claim 1, Nonaka discloses a special-shaped display screen (e.g. figure 12), comprising:
a first display area (triangular region) including a first boundary and a first pixel area, wherein the first boundary is disposed on an outer periphery of the first pixel area (the boundary is considered to be the outer edge of the triangles); and
a second display area (rectangular region) including a second boundary and a second pixel area (the rectangular region has a second boundary), wherein the second boundary and the first boundary define an effective display area of the special-shaped display screen (the boundaries of the two regions define the effective display area);

the second pixel area is formed by splicing a plurality of rectangular pixel units (see figure 12, the second area includes a plurality of rectangles) [0079-0084].
However, Nonaka does not explicitly disclose that the plurality of triangular pixel units are arranged alternatively in a face-up configuration and a reversed configuration or that the plurality of rectangular pixel units are arranged alternatively in a face-up configuration and a reversed configuration.
Nonaka and Wang are related as image display devices with triangular pixels units.  Wang discloses (e.g. figure 6) a plurality of triangular pixel units are arranged alternatively in a face-up configuration and a reversed configuration (see figure 6, the pixel units have face-up and reversed configurations) [0038-0039].  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the instant invention to modify the triangular pixels of Nonaka to have the arrangement as taught by Wang, in order to have homogeneous color mixing to improve the display quality.
However, the modified Nonaka reference does not explicitly disclose that the plurality of rectangular pixel units are arranged alternatively in a face-up configuration and a reversed configuration.  Nonaka and Miyake are related as rectangular pixel units.  Miyake discloses (e.g. figure 1F) a plurality of rectangular pixel units are arranged alternatively in a face-up configuration and a reversed configuration (see figure 1F, the pixels have a face-up configuration and one rotated 90 degrees, which is considered to be a reversed configuration) [0074-0077].  It would have been obvious to 
Consider claim 2, the modified Nonaka reference discloses a special-shaped display screen, wherein any one of the triangular pixel units comprises a first color triangular sub-pixel unit, a second color triangular sub-pixel unit, a third color triangular sub-pixel unit, and a fourth color triangular sub-pixel unit, and the triangular sub-pixel units are spliced to form the any one of the triangular pixel units (see figure 6 of Wang, four sub-pixels of four colors are utilized to form the triangular pixel units) [0038-0039 of Wang].
Consider claim 3, the modified Nonaka reference discloses a special-shaped display screen, wherein the first color triangular sub-pixel unit, the second color triangular sub-pixel unit, the third color triangular sub-pixel unit, and the fourth color triangular sub-pixel unit have a same size (see figure 6 of Wang, the triangular sub-pixels have a same size), and the second color triangular sub-pixel unit is disposed in a reversed configuration (see figure 6 of Wang, sub-pixels of four colors are utilized to form the triangular pixel units, wherein one of the sub-pixels is reversed) [0038-0039 of Wang].
Consider claim 4, the modified Nonaka reference discloses a special-shaped display screen, wherein the second color triangular sub-pixel unit and the fourth color triangular sub-pixel unit have a luminescent color (one is a blue triangular sub-pixel unit), and the first color triangular sub-pixel unit and the third color triangular sub-pixel Pfizer, Inc. v. Apotex, Inc. (480 F.3d 1348, 82 USPQ2d 1321 (Fed. Cir. 2007) and KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).  Further a person of ordinary skill in the art would have been motivated to modify the second and fourth sub-pixels to both be blue in order to utilize routine experimentation to determine which configuration of sub-pixel colors produces the optimum or desired display quality.
Consider claim 5, the modified Nonaka reference discloses a special-shaped display screen, wherein the rectangular pixel units comprise a first color rectangular sub-pixel unit, a second color rectangular sub-pixel unit, a third color rectangular sub-pixel unit, and a fourth color rectangular sub-pixel unit, and the rectangular sub-pixel units are spliced to form any one of the rectangular pixel units (see figure 1F of Miyaka, 
Consider claim 6, the modified Nonaka reference discloses a special-shaped display screen, wherein the first color rectangular sub-pixel unit, the second color rectangular sub-pixel unit, the third color rectangular sub-pixel unit, and the fourth color rectangular sub-pixel unit have a same size (see figure 1F of Miyaka, the pixel can include 4 color portions to form the rectangular sub-pixels and have a same size) [0074-0077 of Miyaka].
Consider claim 7, the modified Nonaka reference discloses a special-shaped display screen, wherein the second color rectangular sub-pixel unit and the fourth color rectangular sub-pixel unit have a luminescent color, (one is a blue rectangular sub-pixel unit), and the first color rectangular sub-pixel unit and the third color rectangular sub-pixel unit are respectively a red rectangular sub-pixel unit and a green rectangular sub-pixel unit (the rectangular sub-pixels can have colors of blue, red and green) [0074-0077]. However, the modified Nonaka reference does not explicitly disclose that the second and fourth sub-pixel units have a same blue luminescent color.  Although the modified Nonaka reference does not explicitly disclose that the second and fourth sub-pixels are the same color, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the instant invention that the colors could be the same since varying the colors of the sub-pixels is disclosed and there are a finite potential ways in which the colors can be selected with respect to each other (i.e. the second pixels could be of the same or different colors of RBGW).  A person with ordinary skill in the art has good reason to pursue the known options within his or her technical grasp.  Pfizer, Inc. v. Apotex, Inc. (480 F.3d 1348, 82 USPQ2d 1321 (Fed. Cir. 2007) and KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).  Further a person of ordinary skill in the art would have been motivated to modify the second and fourth sub-pixels to both be blue in order to utilize routine experimentation to determine which configuration of sub-pixel colors produces the optimum or desired display quality.
Consider claim 8, the modified Nonaka reference discloses a special-shaped display screen, wherein a long side of the second color rectangular sub-pixel unit is disposed adjacent to short sides of the first color rectangular sub-pixel unit, the third color rectangular sub-pixel unit, and the fourth color rectangular sub-pixel unit (see figure 19 of Nonaka, a long side of a rectangular sub-pixel is disposed adjacent to short sides of the other sub-pixel units) [0108, 0112 of Nonaka].
Consider claim 9, the modified Nonaka reference discloses a special-shaped display screen, wherein a luminescent color of the fourth color triangular sub-pixel unit is white (see figure 6 of Wang, the colors can include RGBW) [0068-0039 of Wang].
Consider claim 10, the modified Nonaka reference discloses a special-shaped display screen, wherein a luminescent color of the fourth color rectangular sub-pixel unit is white (see figure 1F of Miyake, the colors can include RGBW) [0074-0077 of Miyaka].
Consider claim 15, the modified Nonaka reference discloses a special-shaped display screen, wherein the second pixel area is formed by splicing a plurality of rectangular pixel units (see figure 12, the second plurality of pixels are rectangular.

Consider claim 16, the modified Nonaka reference discloses a special-shaped display screen, wherein the first color rectangular sub-pixel unit, the second color rectangular sub-pixel unit, the third color rectangular sub-pixel unit, and the fourth color rectangular sub-pixel unit have a same size (see figure 1F of Miyaka, the pixel can include 4 color portions to form the rectangular sub-pixels and have a same size) [0074-0077 of Miyaka]..
Consider claim 17, the modified Nonaka reference discloses a special-shaped display screen, wherein the second color rectangular sub-pixel unit and the fourth color rectangular sub-pixel unit have a luminescent color, (one sub-pixel is blue rectangular sub-pixel unit), and the first color rectangular sub-pixel unit and the third color rectangular sub-pixel unit are respectively a red rectangular sub-pixel unit and a green rectangular sub-pixel unit (the rectangular sub-pixels can have colors of blue, red and Pfizer, Inc. v. Apotex, Inc. (480 F.3d 1348, 82 USPQ2d 1321 (Fed. Cir. 2007) and KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).  Further a person of ordinary skill in the art would have been motivated to modify the second and fourth sub-pixels to both be blue in order to utilize routine experimentation to determine which configuration of sub-pixel colors produces the optimum or desired display quality.
Consider claim 18, the modified Nonaka reference discloses a special-shaped display screen, wherein a long side of the second color rectangular sub-pixel unit is disposed adjacent to short sides of the first color rectangular sub-pixel unit, the third color rectangular sub-pixel unit, and the fourth color rectangular sub-pixel unit (see figure 19 of Nonaka, a long side of a rectangular sub-pixel is disposed adjacent to short sides of the other sub-pixel units) [0108, 0112 of Nonaka].

Consider claim 20, the modified Nonaka reference discloses a display device, comprising the special-shaped display screen according to claim 1 (Nonaka discloses a display substrate and display device) [0079-0084 of Nonaka].
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JADE R CHWASZ whose telephone number is (571)272-8199. The examiner can normally be reached 6:00 am to 3:30 pm, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 
JRC
/JADE R CHWASZ/Primary Examiner, Art Unit 2872